Citation Nr: 1315618	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Appellant submitted a Notice of Disagreement (NOD) with this determination in October 2008, and perfected his appeal in July 2009.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The Board notes that the appeal originally included the claim of service connection for pes planus.  The Appeals Management Center (AMC) granted service connection for this disability in a December 2012 rating decision.  This decision constitutes a full grant of benefits.  Therefore, the claim of service connection for pes planus is no longer on appeal.

In June 2012, the Board remanded the issue on appeal for further examination.  This development has been completed and the claim of service connection for a cervical spine disability is ready for review.  


FINDING OF FACT

In a February 2013 statement, the Veteran indicated his desire to withdraw the remaining issue on appeal, to include service connection for a cervical spine disability.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In February 2013, the Veteran submitted a statement indicating his desire to withdraw any remaining issues on appeal, which included service connection for a cervical spine disability.  This statement has been accepted as the Veteran's withdrawal of the Substantive Appeal as to that issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issue of entitlement to service connection for a cervical spine disability and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for a cervical spine disability and it is dismissed.


ORDER

The appeal concerning the issue of service connection for a cervical spine disability is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


